t c summary opinion united_states tax_court shirley ucol-cobaria petitioner v commissioner of internal revenue respondent docket no 14887-09s filed date caroline delisle ciraolo for petitioner tyler n orlowski for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner’s salary for and a portion of from the baltimore maryland city public schools bcps is exempt from federal_income_tax under the convention with respect to taxes on income u s -phil art date u s t article whether petitioner is entitled to deduct certain employment living and other itemized expenses that she claimed for and and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for any or all of the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when she filed her petition 1respondent also determined that petitioner did not include state_income_tax refunds and interest_income in her gross_income for and petitioner did not address these issues at trial therefore the issues are deemed conceded see rule b petitioner is a citizen of the republic of the philippines she received a bachelor’s degree in physical therapy from san juan de dios educational foundation inc she then attended de la salle university where she received a certificate in teaching in and a master’s degree in teaching in both of these institutions are in the philippines petitioner was an eighth grade science teacher at paref woodrose school in muntinlupa city philippines from until she left the philippines in petitioner entered the united_states on date arriving in baltimore to teach for bcps as part of an international teaching exchange program sponsored by the u s department of state the state department amity institute amity is a nonprofit organization the state department approved to operate an exchange teacher program the exchange teacher program allows qualified foreign teachers to enter the united_states to teach for up to years amity does not directly recruit teachers from the philippines during and amity worked with badilla corp badilla a business_entity from the philippines and with avenida associates inc avenida a business_entity from the united_states badilla and avenida are affiliated entities and they worked together to facilitate the placement of qualified filipino teachers in american schools badilla collected background information such as transcripts and résumés from teachers in the philippines who were interested in the exchange teacher program in the united_states badilla found its prospective filipino teachers principally by word of mouth and seminars conducted by its executives avenida or badilla charged placement fees and additional charges to help teaching candidates with among other tasks finding employers in the united_states and obtaining visas in the united_states avenida helped school districts find promising teaching candidates by providing access to a database of overseas jobseekers in late petitioner attended an orientation session for an exchange teacher program badilla sponsored she ultimately submitted her transcript and résumé to badilla bcps worked with avenida to receive access to a preselected list of qualified filipino teachers this was the first time bcps had recruited teachers from the philippines from the preselected teachers bcps administrators chose the candidates the school system wanted to interview in date george duque manager of recruitment and staffing for bcps traveled to the philippines to interview petitioner and other teaching candidates shortly afterwards badilla informed petitioner that bcps would be offering her employment for the school year petitioner received a letter from bcps dated date officially offering her employment for the school year generally foreign teachers who want to teach in the united_states may obtain one of two types of visas one is the h-1b visa for working professionals the second is the j-1 visa for individuals coming to the united_states under a cultural exchange program approved by the state department the j-1 visa is more convenient for foreign individuals who are new teachers in the united_states because the visa timing coincides with the academic school year in the united_states petitioner’s parents paid avenida dollar_figure for the following fees a dollar_figure placement fee a dollar_figure u s documentation fee a dollar_figure j-1 visa processing fee and a dollar_figure for airfare and travel amity sponsored petitioner’s visa the state department authorized amity to issue form ds-2019 certificate of eligibility for exchange visitor j-1 status the form identifies the visitor identifies the visa sponsor briefly describes the exchange program including the start and end dates identifies the category of exchange and states the estimated cost of the exchange program at all relevant times gertrude hermann was amity’s executive director an amity representative explained to petitioner that if she accepted the teaching offer bcps would be evaluating her performance throughout the school year if her performance was satisfactory bcps would continue her employment for the following school year in a letter to petitioner dated date amity confirmed bcps’s offer on date petitioner signed an amity exchange teacher contract with amity and bcps amity prepared a form ds-2019 for petitioner’s signature and mailed it to her the length of time listed on the form ds-2019 for petitioner’s visa wa sec_3 years the same length as the exchange teacher program petitioner signed the form and returned it to amity for processing petitioner resigned from her teaching position in the philippines to teach for bcps upon her arrival in baltimore on date petitioner signed a 1-year lease for an apartment at symphony woods apartments on date petitioner signed a standard provisional contract for conditional or resident teacher certificate holders bcps employment contract effective beginning date the bcps employment contract was for year terminating at the end of the school year it is the only contract that petitioner signed with bcps all first-year teachers who did not have full professional certification signed a similar bcps employment contract bcps assigned petitioner to teach at lombard middle school lombard the bcps employment contract required teachers to take the praxis i and ii tests which are part of the teacher certification process that many states require including maryland petitioner completed the praxis i test in late petitioner received a maryland education certificate in valid from date through date as of trial petitioner had not completed the praxis ii test soon after she began teaching at lombard petitioner began experiencing significant difficulties with student behavior and attitude petitioner also sustained physical injuries when two students began fighting in her classroom and a table was pushed against her leg in a date email to amity petitioner chronicled her difficulties and requested a transfer to baltimore county schools_for the following school year petitioner began her email by stating i’m really having second thoughts of continuing my teaching here at baltimore city for the next school year petitioner’s transfer request was denied and she continued teaching at lombard working in the united_states provided petitioner with a salary that was considerably greater than what she had earned in the philippines in the philippines petitioner had earned approximately big_number filipino pesos a month equivalent to dollar_figure per month or dollar_figure per year petitioner’s annual salary for her first year of teaching for bcps was dollar_figure which increased to dollar_figure and dollar_figure for her second and third years respectively with respect to federal_income_tax withholding petitioner did not provide bcps with form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual consequently bcps withheld federal_income_tax from petitioner’s salary during and instead petitioner incorrectly attached form_8233 to her federal_income_tax return and she did not complete the section of the form that requested the applicable dates of exemption petitioner engaged professional tax preparers to prepare her and federal_income_tax returns for and petitioner filed form sec_1040nr u s nonresident_alien income_tax return for she filed form_1040 u s individual_income_tax_return petitioner reported that her salary from bcps for the and calendar years was exempt from taxation in the united_states under article petitioner included all of her earnings from bcps for on her federal_income_tax return in her amended petition however she contended that the first months of her earnings from bcps were also exempt from federal_income_tax under article 21’s 2-year exclusion petitioner claimed itemized_deductions of dollar_figure and dollar_figure for and respectively related to her employment living and transportation_expenses she claimed the dollar_figure standard_deduction for as a result of the income exclusion income_tax_withholding and deductions petitioner requested refunds for each year through petitioner returned to the philippines on date before her j-1 visa expired on date she applied for and obtained an h-1b visa valid from date through date she then returned to the united_states and as of the date of trial she continued to be employed by bcps the internal_revenue_service irs selected petitioner’s and federal_income_tax returns for examination the examining agent sent three questionnaires to petitioner form_8784 questionnaire - temporary_living_expenses form_9210 alien status questionnaire and form_9250 questionnaire - tax_treaty benefits petitioner completed the forms dated her signature date and returned the forms to the irs the court received into evidence copies of the three questionnaires that petitioner had completed on form_8784 petitioner marked that she did not request a leave of absence from her employer in the philippines and she added that there was no reason for her to request a leave of absence on form_9210 petitioner wrote that date was her date of initial arrival and that at that time she expected to remain in the united_states for years she answered the next question on form_9210 indicating that she revised and renewed her visa status so that she could stay in the united_states for another years in the notice_of_deficiency dated date the irs adjusted petitioner’s income to include the earnings from bcps for and that petitioner had excluded under article in addition the irs disallowed dollar_figure of the dollar_figure in itemized_deductions that petitioner claimed for and dollar_figure of the dollar_figure in itemized_deductions that she claimed for and allowed the dollar_figure standard_deduction for the dollar_figure of disallowed deductions for consisted of dollar_figure for legal documentation fees dollar_figure for a laptop computer dollar_figure for computer_software dollar_figure for school supplies and dollar_figure for union dues the dollar_figure of the disallowed deductions for consisted of dollar_figure in rent including utilities dollar_figure for transportation between her apartment and her teaching job at lombard dollar_figure for an agency fee dollar_figure for airfare dollar_figure for computer equipment and supplies and dollar_figure for state refund not received petitioner filed her petition contesting all of respondent’s adjustments respondent moved under rule for partial summary_judgment concerning the issue of whether petitioner qualified in the years at issue for the exemption under article petitioner objected to the granting of the motion the issue was fully briefed by both parties the motion was set for hearing at trial when the case was called for trial the motion was heard the parties relied on their respective positions set forth in their briefs the motion for partial summary_judgment has been denied the case was then tried and the court heard testimony from petitioner mr duque and ms hermann the court also received into evidence a form bcps completed for amity entitled addendum to amity confirmation of employment form the addendum mr duque signed and dated the form date the addendum showed that bcps had retained of the percent of the filipino teachers in the past years who had taught for bcps through amity’s exchange teacher program i income under article discussion petitioner was a nonresident_alien for the years at issue because of her j-1 visa status and her participation in the exchange teacher program see sec_7701 in particular sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a nonresident_alien_individual engaged in trade_or_business_within_the_united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase 2as a teacher petitioner is considered an exempt_individual and therefore not treated as present for purposes of the substantial_presence_test see sec_7701 d i a ii trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the conduct of trade_or_business in the united_states sec_1_864-4 income_tax regs consequently petitioner’s wages would ordinarily be included in gross_income under the code sec_894 however provides that the provisions of the code will be applied to any taxpayer with due regard to any treaty obligations of the united_states that apply to the taxpayer therefore the treatment of petitioner’s wages might be altered by applicable treaty provisions see id the united_states is a party to an income_tax convention with the republic of the philippines the convention provides an exemption from u s income_taxation on income earned by filipino teachers teaching in the united_states if the requirements of the convention are satisfied article states article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state to qualify for the exemption under article a taxpayer must meet the following requirements the taxpayer was a resident of the philippines before coming to the united_states she was invited by the government or a recognized educational_institution within the united_states she was invited for a period not expected to exceed years the purpose of the invitation was for her to teach or engage in research at the recognized educational_institution and she did in fact come to the united_states primarily to carry out the purpose of the invitation all of the requirements of article must be satisfied in order for petitioner to qualify for the income exemption the only requirement in dispute is whether petitioner’s invitation to teach in the united_states was for a period not expected to exceed years the text of article does not specifically state whose expectation controls the length of the invitation to teach for a period not to exceed years petitioner argues that her expectation as the invitee is the only expectation that matters respondent counters that either the expectation of the invitor bcps should be decisive or that the court should weigh the expectations of all the parties associated with the exchange teacher program in the light of this ambiguity in the text of article we will consider all the relevant facts and circumstances including the expectations of all the parties santos v commissioner t c __ __ slip op pincite we will construe article liberally see n w life assurance co of can v commissioner 107_tc_363 then we will make an objective determination of whether petitioner was invited to the united_states for a period not expected to exceed years see santos v commissioner supra a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 furthermore any deductions allowed are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section petitioner moved for a burden shift under sec_7491 contending that she produced credible_evidence and met the other requirements of the section respondent objected contending that petitioner has failed to introduce credible_evidence to support her assertion that her stay in the united_states was expected to last years or less we need not and we explicitly do not decide which party bears the burden_of_proof because as discussed above applying santos v commissioner supra we will decide this case on an objective consideration of all the relevant facts and circumstances b analysis we begin our analysis with a discussion of the evidence that relates to petitioner’s expectation petitioner’s reliance on the 1-year apartment lease and the 1-year bcps employment contract is unconvincing one-year apartment leases are commonplace and do little to indicate a tenant’s long-term expectation to remain in an area likewise bcps required all of its first-year teachers to sign what amounts to a standard 1-year employment contract the fact that the contract did not guarantee employment beyond the first year does not mean that petitioner expected to stay in the united_states for only year amity had informed petitioner that so long as her performance was satisfactory bcps would retain her we believe it likely that petitioner had sufficient confidence in her teaching skills to assume that her performance would be satisfactory and therefore she could expect that bcps would employ her for the second and third years and perhaps beyond petitioner also testified that in her mind the information in her 3-year j-1 visa application that amity prepared and she signed simply established an upper time limit and did not imply a commitment to stay in the united_states for years petitioner uses the same argument with respect to the 3-year exchange teacher program while it is true that the documents did not obligate her to remain in the united_states we find it particularly hard to believe that petitioner did not expect to remain in the united_states for the duration of the exchange program more persuasive are petitioner’s own words in her answers on the three irs questionnaires her answers indicate that her initial expectation was to remain in the united_states for the entire length of the visa and of the 3-year exchange teacher program in response to this evidence against her petitioner testified that she did not have any help filling out the forms and that the questions were confusing this testimony is not credible because petitioner has a master’s degree in education she speaks fluent english and the questions on the forms are straightforward not requiring any technical knowledge furthermore petitioner introduced no evidence that she expressed to any of the parties involved that she expected to return to the philippines within her first years in the united_states similarly petitioner did not testify at trial that she expected to return home within the first years instead she stated that she determined her expectation regarding the length of her stay on a year-to-year evaluation of her situation we also find it highly significant that despite the students’ bad behavior her physical injury and the denial of her request to transfer to a less harsh classroom environment petitioner remained in baltimore teaching at lombard and as of the date of trial continued to work for bcps petitioner’s actions indicate a strong commitment to staying in the united_states despite the difficulties the fact that petitioner resigned her teaching position in the philippines while not a decisive factor also weighs against her argument in addition we cannot ignore the financial incentive of remaining in the united_states for as long as possible petitioner and her family incurred more than dollar_figure in expenses for petitioner to participate in the exchange teacher program and to relocate to the united_states this is not an insignificant sum in comparison to her earnings in the philippines moreover her earnings immediately grew eightfold from dollar_figure to dollar_figure when she moved from the philippines to the united_states further her earnings_of dollar_figure in which was her third year at bcps were percent greater than her first-year salary at bcps from the perspective of bcps the school system certainly would not have invested so much time money and effort in recruiting teachers from the philippines if it did not expect that the teachers would remain at least for the length of the year exchange teacher program mr duque likewise testified that bcps wanted to retain the teachers it hired for as long as possible corroborating this testimony is the evidence from the addendum showing that bcps retained an extremely high percentage percent of the filipino teachers it hired through the exchange program additionally ms hermann testified that bcps similar to the other school systems that hired foreign teachers through the exchange program expected the teachers to stay for the entire 3-year program she added that it had been amity’s experience that only a small percentage of filipino teachers returned to the philippines before completing the 3-year exchange teacher program and that most participants decided to remain in the united_states beyond the years the testimony of these witnesses is plausible reliable and persuasive in conclusion after an objective examination of all of the relevant facts and circumstances we find that petitioner and bcps expected petitioner to stay in the united_states for at least years which is greater than the not expected to exceed years requirement of article therefore petitioner’s income for date to date the first years she was in the united_states is not exempt from federal_income_tax under article ii disallowed itemized_deductions sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business 290_us_111 an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 in order to deduct a business_expense a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir affg tcmemo_1984_533 85_tc_798 a year legal documentation fees petitioner claimed a dollar_figure deduction for for legal documentation fees petitioner testified that her parents paid these fees this type of transaction is more appropriately characterized as a nontaxable_gift from petitioner’s parents than as an expense incurred and paid_by petitioner see eg cavalaris v commissioner tcmemo_1996_308 therefore we sustain respondent’s disallowance of this deduction unreimbursed employee business_expenses petitioner’s disallowed unreimbursed employee business_expenses for consisted of dollar_figure for a laptop computer dollar_figure for software dollar_figure for school supplies and dollar_figure for union dues laptop computers and computer_software are listed_property sec_280f sec_274 imposes strict substantiation requirements for listed_property to substantiate expenses for listed_property a taxpayer must show either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of each separate expenditure with respect to an item of listed_property the amount of each business use based on the appropriate measure and the total use of the listed_property for the taxable_period the date of the expenditure or use and the business_purpose for an expenditure or use with respect to any listed_property sec_1_274-5t temporary income_tax regs fed reg date petitioner did not substantiate the business use of the laptop and software therefore we sustain respondent’s disallowance of the deduction for petitioner’s laptop and software expenses petitioner deducted dollar_figure for school supplies she provided receipts for dollar_figure worth of school supplies purchased in we are satisfied that petitioner spent dollar_figure for school supplies in and was not reimbursed by bcps therefore petitioner is entitled to a deduction of dollar_figure for school supplies for see sec_62 certain expenses of elementary and secondary school teachers are deductible to determine adjusted_gross_income petitioner also claimed dollar_figure for union dues for petitioner provided as evidence her bcps paycheck for the 2-week period of november the paycheck showed a biweekly deduction of dollar_figure and a year-to-date deduction of dollar_figure for union dues that she paid to the baltimore teachers union we infer that petitioner received two more bi-weekly paychecks in december with the same amount deducted for union dues therefore petitioner has substantiated that she paid dollar_figure in union dues in and is entitled to a deduction in that amount b year personal living and commuting expenses respondent disallowed petitioner’s itemized_deductions of dollar_figure for rent including utilities and dollar_figure for commuting between her apartment and her teaching job at lombard as a general_rule personal living_expenses are nondeductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs sec_162 however allows a taxpayer to deduct ordinary and necessary travel_expenses including meals_and_lodging paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 as a general_rule a taxpayer’s tax_home is in the vicinity of his principal place of employment not where his personal_residence is located if different from his principal place of employment mitchell v commissioner supra pincite kroll v commissioner supra pincite an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 the purpose of the exception is to mitigate the burden of the taxpayer who must incur duplicate living_expenses due to the exigencies of business kroll v commissioner supra pincite for purposes of sec_162 the taxpayer is not treated as being temporarily away from home if the period of employment exceed sec_1 year sec_162 flush language petitioner contends that her employment with bcps was temporary because the bcps employment contract she signed was for only year she contends that her tax_home was in the philippines as that was where she resided in other words according to petitioner her rent utilities and commuting expenses for are deductible because she expected to stay in the united_states for no more than a year and thus her job was temporary respondent argues that petitioner’s employment at bcps was indefinite and that her tax_home became baltimore when she moved there to teach for bcps for the following reasons we agree with respondent petitioner resigned her teaching job in the philippines and moved to baltimore on date she began teaching at lombard for bcps in date we have already found that petitioner intended to remain working for bcps in the baltimore area for at least years which is clearly more than year accordingly petitioner’s employment with bcps was not temporary baltimore was petitioner’s principal place of employment and thus baltimore was her tax_home moreover petitioner testified that she lived with her parents before her move thus she has not established either that she had a personal_residence in the philippines or that she incurred duplicate living_expenses consequently petitioner is not entitled to claim a deduction for her rent utilities or commuting expenses for other itemized_deductions respondent disallowed petitioner’s other itemized_deductions for which consisted of dollar_figure for an agency fee dollar_figure for airfare dollar_figure for computer equipment and supplies and dollar_figure for state refund not received the agency fee was a portion of the total fee of dollar_figure that petitioner paid to amity for her participation in the exchange teacher program bcps paid dollar_figure of the fee during petitioner’s first year in the program petitioner was responsible for the two subsequent annual payments of dollar_figure one made in the second year of the program and one in the third petitioner had to pay the fee to continue her participation in the exchange program petitioner did not substantiate her dollar_figure payment in but we are satisfied that petitioner paid a fee of dollar_figure in to maintain her standing in the program therefore petitioner is entitled to a deduction of dollar_figure for petitioner testified that she paid dollar_figure for a round trip flight to the philippines in but she did not provide any evidence corroborating the payment or that the flight was associated with her trade_or_business of being an employee of bcps and was not a personal trip therefore we sustain respondent’s disallowance of the dollar_figure deduction for airfare petitioner claimed a deduction for computer equipment and supplies of dollar_figure for she provided no explanation for having to purchase a second computer for bcps in years and she provided no substantiation of the purchase or of the business use of the computer see sec_274 for these reasons we sustain respondent’s disallowance of the dollar_figure computer equipment and supplies expense petitioner provided no explanation or evidence to support the dollar_figure deduction she claimed in for state refund not received therefore we sustain respondent’s disallowance iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he or she acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner reported no income for and part of creating understatements of income taxes due that were substantial nonetheless petitioner sought the advice of one return preparer for her and form sec_1040nr and a different preparer for her form_1040 petitioner stated that her preparer for and was an accountant in the philippines and an enrolled_agent in the united_states respondent did not dispute the competency of either preparer the preparer of the form sec_1040nr counseled petitioner that her income was exempt from taxation in the united_states under article petitioner having no formal training in taxation and being new to the u s tax system reasonably relied upon the advice of a competent tax_return_preparer and acted in good_faith respondent’s adjustments for were minor and again petitioner engaged a competent preparer to prepare her federal_income_tax return therefore we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for or iv conclusion the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
